DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s claim amendments and supporting arguments, filed 05/04/2022, with respect to the § 101 rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  The combination of ordered elements recite additional elements beyond the judicial exception of an abstract idea, such that the recited invention improves the functioning of a computer based on the recited data structure saving computing resources when executed to store and represent multiple states from the same graph components.  Therefore, claims 1-20 are subject matter eligible.

Applicant’s claim amendments and supporting arguments, filed 05/04/2022, with respect to the § 102(a)(1) rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of the newly identified prior art reference Schmidt.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over: 
(i) “A Data Structure for Representing Multi-Version Texts Online” by Schmidt & Colomn (published in 2009, hereinafter “Schmidt”) in view of 
(ii) Ganz (US 2017/0147709 A1, hereinafter “Ganz”).

	Regarding claim 1, Schmidt teaches
A computer-implemented method comprising: 
for a system comprising a plurality of components, the system reconfigurable among a plurality of states having respective relationships among the components, building a composite graph data structure representing the system [Schmidt, Abstract], wherein: 
the components are represented by respective nodes of the composite graph data structure [Schmidt, page 501, § 3.1, Definition 2a, nodes]; 
the relationships are represented as edges of a distinct respective tree, embedded within the composite graph data structure, for each of the states [Schmidt, page 501, § 3.1, Definition 2b, arcs]; 
each of the trees comprises the nodes representing the plurality of the components [Schmidt, page 501, § 3.1 and Figure 5, labeled graph records all the information of the nine versions merged into a single structure]; and 
the nodes are associated with data items which are values of respective attributes of the nodes [Schmidt, page 501, § 3.1 and Figure 5, labeled graph records all the information of the nine versions merged into a single structure].

Schmidt does not explicitly teach receiving, from a first client, a first query for a first node of the nodes in a first state of the states, wherein the first node is not a root of the respective tree of the first state; initializing a first query response; traversing a first inheritance path of the first node in the respective tree of the first state within the composite graph data structure, wherein the first inheritance path comprises a first group of the nodes; using the data items associated with the first group of the nodes to update the first query response; and transmitting the first query response to the first client; receiving, from a second client, a second query for a second node of the nodes in a second state of the states, wherein the second node is not a root of the respective tree of the second state and the second state is distinct from the first state; initializing a second query response; traversing a second inheritance path of the second node in the respective tree of the second state within the composite graph data structure, wherein the second inheritance path comprises a second group of the nodes; using the data items associated with the second group of the nodes to update the second query response; and transmitting the second query response to the second client.

However, Ganz teaches
receiving, from a first client, a first query for a first node of the nodes in a first state of the states, wherein the first node is not a root of the respective tree of the first state [Ganz, ¶ 0391, search query presented by a client to a server]; 
initializing a first query response [Ganz, ¶ 0391]; 
traversing a first inheritance path of the first node in the respective tree of the first state within the composite graph data structure, wherein the first inheritance path comprises a first group of the nodes [Ganz, ¶ 0481, inheritance path through substructure of DAG]; 
using the data items associated with the first group of the nodes to update the first query response [Ganz, ¶ 0391]; and 
transmitting the first query response to the first client [Ganz, ¶ 0391];
receiving, from a second client, a second query for a second node of the nodes in a second state of the states, wherein the second node is not a root of the respective tree of the second state and the second state is distinct from the first state [Ganz, ¶ 0391, search query presented by a client to a server]; 
initializing a second query response [Ganz, ¶ 0391]; 
traversing a second inheritance path of the second node in the respective tree of the second state within the composite graph data structure, wherein the second inheritance path comprises a second group of the nodes [Ganz, ¶ 0481, inheritance path through substructure of DAG]; 
using the data items associated with the second group of the nodes to update the second query response [Ganz, ¶ 0391]; and 
transmitting the second query response to the second client [Ganz, ¶ 0391].

	Schmidt and Ganz are analogous art because they are in the same field of endeavor, graph data structures.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system of Schmidt with the graph traversal and search techniques taught by Ganz.  The suggestion/motivation to combine is provided by Ganz at paragraphs [0331] to [0333].

	Regarding claim 2, the combination of Schmidt and Ganz teaches the computer-implemented method of claim 1, wherein the first group of the nodes is traversed in order from the first node to the root [Ganz, ¶ 0570, traversals may occur in either direction].

Regarding claim 3, the combination of Schmidt and Ganz teaches the computer-implemented method of claim 1, wherein the trees share a common root node [Ganz, ¶ 0334].

Regarding claim 4, the combination of Schmidt and Ganz teaches the computer-implemented method of claim 1, wherein the nodes are primary nodes, and wherein the composite graph data structure contains a plurality of secondary nodes directly coupled by secondary edges to respective nodes of the primary nodes [Ganz, ¶ 0443, inherited dependent entities for DAG exploration].

Regarding claim 5, the combination of Schmidt and Ganz teaches the computer-implemented method of claim 4, wherein the secondary edges are independent of the states [Ganz, ¶ 0443].

Regarding claim 6, the combination of Schmidt and Ganz teaches the computer-implemented method of claim 4, wherein each of the secondary nodes represents an attribute of the primary node to which the each secondary node is directly coupled [Ganz, ¶ 0443].

Regarding claim 7, the combination of Schmidt and Ganz teaches the computer-implemented method of claim 6, wherein the composite graph data structure further comprises a plurality of value nodes directly coupled by value edges to respective ones of the secondary nodes, and each of the value nodes represents a value of the attribute represented by the secondary node to which the each value node is directly coupled [Ganz, ¶ 0603, attribute values].

Regarding claim 8, the combination of Schmidt and Ganz teaches the computer-implemented method of claim 7, wherein at least two of the value edges are dependent on the states [Ganz, ¶ 0777, state values representation].

Regarding claim 9, the combination of Schmidt and Ganz teaches the computer-implemented method of claim 1, wherein the first query response comprises a set, and the updating the first query response aggregates the data items associated with the first group of the nodes into the set [Ganz, ¶ 0334].

Regarding claim 10, the combination of Schmidt and Ganz teaches the computer-implemented method of claim 1, wherein the first query extends to additional states of the plurality of states besides the first state, and the method further comprises traversing additional inheritance paths associated with the other states [Ganz, ¶ 0777].

	Regarding claim 11, Schmidt teaches 
One or more computer-readable media storing instructions which, when executed by one or more hardware processors, cause the hardware processors to perform actions comprising: 
for a system comprising a plurality of components, the system reconfigurable among a plurality of states having respective relationships among the components, receiving a composite graph data structure representing the system [Schmidt, Abstract], wherein: 
the components are represented by respective nodes of the composite graph data structure [Schmidt, page 501, § 3.1, Definition 2a, nodes]; 
the relationships are represented as edges of a distinct respective tree, embedded within the composite graph data structure, for each of the states [Schmidt, page 501, § 3.1, Definition 2b, arcs]; 
each of the trees comprises the nodes representing the plurality of the components [Schmidt, page 501, § 3.1 and Figure 5, labeled graph records all the information of the nine versions merged into a single structure]; and 
the nodes are associated with data items which are values of respective attributes of the nodes [Schmidt, page 501, § 3.1 and Figure 5, labeled graph records all the information of the nine versions merged into a single structure].

Schmidt does not explicitly teach receiving, from a client, a query for a given component of the system in a given state of the system, wherein the given component is represented by a given node of the nodes that is not a leaf of the respective tree of the given state; initializing a query response; traversing a subtree, of the respective tree in the composite graph data structure, rooted at the given node; using the data items associated with respective nodes of the nodes of the subtree to update the query response; and transmitting the query response to the client.

However, Ganz teaches 
receiving, from a client, a query for a given component of the system in a given state of the system, wherein the given component is represented by a given node of the nodes that is not a leaf of the respective tree of the given state [Ganz, ¶ 0391, search query presented by a client to a server]; 
initializing a query response [Ganz, ¶ 0391]; 
traversing a subtree, of the respective tree in the composite graph data structure, rooted at the given node [Ganz, ¶ 0481, inheritance path through substructure of DAG]; 
using the data items associated with respective nodes of the nodes of the subtree to update the query response [Ganz, ¶ 0391]; and 
transmitting the query response to the client [Ganz, ¶ 0391].

	Schmidt and Ganz are analogous art because they are in the same field of endeavor, graph data structures.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system of Schmidt with the graph traversal and search techniques taught by Ganz.  The suggestion/motivation to combine is provided by Ganz at paragraphs [0331] to [0333].

Regarding claim 12, the combination of Schmidt and Ganz teaches the one or more computer-readable media of claim 11, wherein the trees share a common root node [Ganz, ¶ 0334].

Regarding claim 13, the combination of Schmidt and Ganz teaches the one or more computer-readable media of claim 11, wherein the given node is a root of the respective tree of the given state [Ganz, ¶ 0334].

Regarding claim 14, the combination of Schmidt and Ganz teaches the one or more computer-readable media of claim 11, wherein: 
the nodes are primary nodes [Ganz, ¶ 0443];
the composite graph data structure contains a plurality of secondary nodes directly coupled by secondary edges to respective nodes of the primary nodes [Ganz, ¶ 0443, inherited dependent entities for DAG exploration]; 
the secondary edges are independent of the states [Ganz, ¶ 0443]; and 
each of the secondary nodes represents an attribute of the primary node to which the each secondary node is directly coupled [Ganz, ¶ 0443].

Regarding claim 15, the combination of Schmidt and Ganz teaches the one or more computer-readable media of claim 14, wherein: 
the composite graph data structure further comprises a plurality of value nodes directly coupled by value edges to respective ones of the secondary nodes [Ganz, ¶ 0603, attribute values]; 
each of the value nodes represents a value of the attribute represented by the secondary node to which the each value node is directly coupled [Ganz, ¶ 0603, attribute values]; and 
at least two of the value edges are dependent on the states [Ganz, ¶ 0334].

Regarding claim 16, the combination of Schmidt and Ganz teaches the one or more computer-readable media of claim 11, wherein the query response is a count, and the using sums the data items into the count [Ganz, ¶ 0670].

Regarding claim 17, Schmidt teaches 
A system comprising: 
one or more hardware processors with memory coupled thereto; computer-readable media storing instructions executable by the one or more hardware processors, the stored instructions comprising: 
first instructions that, when executed, cause receipt of a composite graph data structure representing a reconfigurable system, wherein:
the reconfigurable system has a plurality of states with respective relationships among the components [Schmidt, Abstract], wherein: 
the components are represented by respective nodes of the composite graph data structure [Schmidt, page 501, § 3.1, Definition 2a, nodes]; 
the relationships are represented as edges of a distinct respective tree, embedded within the composite graph data structure, for each of the states [Schmidt, page 501, § 3.1, Definition 2b, arcs]; and
each of the trees comprises the nodes representing the plurality of the components [Schmidt, page 501, § 3.1 and Figure 5, labeled graph records all the information of the nine versions merged into a single structure].

Schmidt does not explicitly teach second instructions, that when executed, traverse a subtree of a given tree of the composite graph data structure; and third instructions, that when executed, traverse successive nodes joining a given node to its root node in the composite graph data structure; and fourth instructions, that when executed, receive queries from one or more clients to be received and, subsequent to processing each of the queries using the composite graph data structure, cause a corresponding query response to be returned to a corresponding client of the one or more clients.

However, Ganz teaches
second instructions, that when executed, traverse a subtree of a given tree of the composite graph data structure [Ganz, ¶ 0481, inheritance path through substructure of DAG]; and 
third instructions, that when executed, traverse successive nodes joining a given node to its root node in the composite graph data structure [Ganz, ¶ 0481, inheritance path through substructure of DAG]; and 
fourth instructions, that when executed, receive queries from one or more clients to be received and, subsequent to processing each of the queries using the composite graph data structure, cause a corresponding query response to be returned to a corresponding client of the one or more clients [Ganz, ¶ 0391, search query presented by a client to a server].

	Schmidt and Ganz are analogous art because they are in the same field of endeavor, graph data structures.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system of Schmidt with the graph traversal and search techniques taught by Ganz.  The suggestion/motivation to combine is provided by Ganz at paragraphs [0331] to [0333].

Regarding claim 18, the combination of Schmidt and Ganz teaches the computing system of claim 17, wherein the instructions further comprise: fifth instructions to add a new tree, for a new state, to the composite graph data structure [Ganz, ¶ 0494].

Regarding claim 19, the combination of Schmidt and Ganz teaches the computing system of claim 17, wherein two of the states are for a common operating mode of the nodes at distinct respective times [Ganz, ¶ 0333, visualizations at any point in time].

Regarding claim 20, the combination of Schmidt and Ganz teaches the computing system of claim 17, wherein two of the states are for distinct respective operating modes of the nodes at a common time [Ganz, ¶ 0333, visualizations at any point in time].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A. Waldron whose telephone number is (571)272-5898. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Scott A. Waldron/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        08/02/2022